           Case 7:18-cv-01365-LSC Document 8 Filed 10/15/18 Page 1 of 1                    FILED
                                                                                  2018 Oct-15 AM 09:47
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION


 NAOMI CYRUS,                              )
                                           )
          Plaintiff,
                                           )
   vs.                                     )
                                                          7:18-cv-01365-LSC
                                           )
 PEN-TECH ASSOCIATES,
                                           )
 INC., et al.,
                                           )
          Defendants.                      )
                                           )

                                      ORDER
         Counsel for Defendants has notified the Court that a settlement agreement

has been reached in this matter. Accordingly, this action is DISMISSED with

prejudice. Any party may, for good cause shown, reopen this action within thirty

(30) days from the date of this Order. Costs are taxed as paid.


         DONE and ORDERED on October 15, 2018.



                                                _____________________________
                                                        L. Scott Coogler
                                                   United States District Judge
                                                                                  195126




                                      Page 1 of 1
